DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 5 U.S.C. 120, 121, 365(c), or 386(c) or under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Applications No. 09/343,975 and No. 09/241,936, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In this instance the scope and contents of claims 42-50 are unsupported by both of the above listed applications which do not contain the openable distal end comprised of slits and petals as claimed nor coil shaped radiopaque markers.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one tissue marker includes a radiopaque element having an artificial shape lower-case Greek letter gamma (i.e. γ) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms “plurality of connected slits”, “connected slits”, “slit”, and “X-arrangement” do not appear in the specification but are present in at least claims 42-43.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically the examiner notes that only two sections of the original disclosure contain any relevant information about the invention as claimed in 42 which are 1) Figs. 9 and 2) the sole and single paragraph of descriptive text thereof which can be found bridging pages 25-26 of the specification, which reads:
“FIG. 9A illustrates an alternative device 80 for delivering markers to a biopsy site which includes an elongated tube 81, a handle 82 on the tubes proximal end and a closed distal end having a plurality of leafs or petals 83 as shown in more detail in FIG. 9B. As shown in FIG. 9C, the petals 83 open up to allow a marker 84 to be discharged into the biopsy site 85 as shown in FIG. 9C. The device 80 has an elongated plunger or piston 86 slidably disposed within the tube 81 for pushing one or more markers 84 through the petalled distal end by pressing on the knob 87 on 
The examiner notes that the claims therefore recite information that is prima facie materially more than what has been provided by the applicant, with the difference between the claims and provided information amounting to new matter. For example the specification does not ever mention a slit, much less a connected slit. Figs. 9 are a portion of the original disclosure, but they do not clarify that the lines shown between petals 83 are slits. Indeed the examiner notes that instead of slits these could indicate a scored area, a seam, and area that has been cut away and filled in with a weak adhesive or sealant, notches, grooves, segments of a reinforcing wire, an area of a second type of material with different mechanical properties, or other such elements that would allow for splitting along the designated lines. The applicant’s decision to now include claims to a plurality of connected slits at the therefore being not only prima facie new matter, but also being something that cannot be argued to be clear from the figures.
As a separate but related issue, the specification must clarify what the applicant possessed at the time of filing in order to adequately describe the invention. This is especially pertinent to establish where the claims have ambiguities (e.g. where the claims could have multiple interpretations with substantively different scopes). However, this presents two issues. First and foremost the fact that the claimed subject matter, with particular reference to the plurality of connected slits, is not disclosed forms a prima facie case that there is inadequate written description to allow one of ordinary skill in the art to understood that the applicant possessed the claimed invention and also inadequate written description to allow one of ordinary skill in the art to make the invention. Secondly the newly added subject matter could be interpreted in multiple ways which appear to conflict with each other and with the applicant’s presumed support from the description and depiction in Figs. 9. Therefore the specification still fails to adequately describe the claimed invention even if (i.e. arguendo, as this is not 
For such reasons claim 42 is held to lack adequate written description and also to contain new matter. Claims 43-50 are each similarly affected, at least by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 42 the term “closed distal end” in line 2 renders the claim indefinite. Specifically, the end is both 1) comprised of a plurality of slits, and 2) comprised of a plurality of openable petals. Both of these contradict the idea that the distal end is closed. The former, if given its ordinary meaning and depending upon other 112(b) rejections issued hereafter, appears to require that portions of the distal end are cut away so as to be always open at least in the vicinity of the slits. The latter is unambiguous and states that the components must be “openable” per se. For examination purposes the examiner will regard the distal end as being configured to have an opened state and a closed state and will further regard the closed state to be mostly/substantially closed to allow for the fact that it is silted. Claims 43-50 are each similarly affected, at least by virtue of dependency.
Regarding claim 42, the term “a plurality of connected slits” in line 3 renders the claim indefinite. Specifically, “connected slit(s)” are not an industry standard term and it is unclear whether or not the claims are attempting to define the invention to possess 1) a plurality of slits which overlap and therefore connect, or 2) a plurality slits which do not proceed entirely through the material so as to leave it still connected.  The former would be in line with the ordinary meaning of the term “slit” but would contradict with other limitations of both the claims and specification and is therefore prima facie Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). For examination purposes the claims will be examined below as they are best understood. Claims 43-50 are each similarly affected, at least by virtue of dependency.
Claim 44 recites the limitation "petals" as the terminal word in line 2.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution purposes the examiner notes that the term “openable petals” would have proper antecedence.
Regarding claim 45, the claim recites “a radiopaque element having an artificial shape which is the lower-case Greek letter Gamma” however, it is unclear whether or not this terminology is consistent with its accepted meaning and therefore the claim limitation is unclear and indefinite. Specifically where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lower-case Greek letter gamma (γ)” in claim 45 is seemingly/potentially used by the claim to mean “a shape selected from a grouping consisting of a loop, a ribbon-shape, or possibly the actual shape of the lower-case Greek letter gamma (γ),” while the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 42, 45, and 49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5021059 A by Kensey et al (hereafter Kensey).

Regarding claim 42, Kensey teaches: 42. A … delivery device (see Kensey’s Abstract noting that multiple portions are delivered to the patient), comprising:
an elongated … insertion tube having a closed distal end, the closed distal end having a plurality of connected slits that form a plurality of openable petals (as best understood see Kensey’s tube 28 or carrier portion 32 thereof with tip 52 as depicted in Figs. 1-4, where the tip possesses plural petals 50 which as depicted are slit apart so as to substantially closed but yet fully capable of being opened/are openable during operation);
a piston slidably disposed within the elongated marker insertion tube (see Kensey’s Figs. 1-4 noting either or both of the plunger 34 or the pusher (also called both rod, and rod-like member as per col. 6 lines 56-58) 36 both of which are pistons that are mechanically interconnected and which are slidable within the tube 28 or carrier portion 32 thereof);
and at least one … [member] slidably disposed within the elongated marker insertion tube at a location distal to the piston and proximal to the closed distal end of the elongated marker insertion tube (Kensey depicts multiple members that are slidably disposed in the tube in Figs. 1-4 including 202, 204, and 206; where they are distal to 34 and 36, noting the location of 34 in Fig. 4 and the location of 36 or end 46 thereof in Fig. 2 which is abutted to and in contact with the members to be ejected into the patient).
	In the foregoing, the examiner omitted that the delivery device was a “tissue marker” delivery device, that the insertion tube was a “marker” insertion tube, and that the “tissue marker” is what was (e.g. see Kensey’s col. 9 lines 12-22 noting that “the filament is preferrably formed of … e.g., a resorbable suture”), and can see collagen powder or gelatin matrixes, such as are disclosed by Kensey (e.g. see Kensey’s col. 12 line 55 to col. 13 line 4 noting that “the closure is constructed so that its plug portion is … a collagen powder, a hemostatic gel, etc.”), in at least x-ray and MR images, with references placed in the conclusion section to clarify the record). Moreover the foregoing appears to be an overly generous examination of the subject matter since the limitations of the specification cannot be read into the claims so this does not even need to be regarded as a marker for imaging and could instead be a marker in any other way, e.g. for palpation, which again is always inherent (though for compact prosecution purposes the examiner notes that Kensey teaches that the structures can be at least somewhat rigid (e.g. see Kensey’s col. 8 lines 53-68 noting that “the anchoring component 202 comprises a thin, narrow, strip of material ... The strip is sufficiently rigid”)) and which is only one example as this could also be e.g. visible marking or any other form of marking.

Regarding claim 45, Kensey further teaches: 45. The tissue marker delivery device of claim 42, wherein the at least one tissue marker is a plurality of tissue markers slidably disposed within the elongated marker insertion tube (see Kensey’s Figs. 1-4 noting that multiple potions including 202, 204, and 206 are contained within the tube and can be administered to the patient), each tissue marker of the (this inherently follows from the foregoing showing that multiple elements are present as the claims do not contain other structures (e.g. metal loops or microbubbles) nor regard in any way how much reflection the marker presents (e.g. water can be a marker, it will reflect some ultrasound even if it’s an objectively bad ultrasonic marker for many reasons). Additionally and for compact prosecution the examiner notes that Kensey teaches that multiple loops of suture can be utilized (e.g. as depicted in Figs. 8-12 which show the use of the invention or as recited at claims 26-27) and therefore there will multiple markers which have excellent visibility (e.g. are readily identifiable in ultrasonic images until they fully dissolve and until the tissue fully heals, including over long time-courses such as > 9 months even for absorbable sutures such as are utilized in one portion of Kensey’s disclosure; see Kensey’s col. 9 lines 12-22 noting that “the filament is preferrably formed of … e.g., a resorbable suture”) as a yet a further alternative even if the suture is regarded as a single structure the examiner notes that both 202 and 204 will reflect some ultrasound (e.g. 204 is a hemostatic gel in some statements such Kensey’s col. 12 line 55 to col. 13 line 4 noting that “the closure is constructed so that its plug portion is … a collagen powder, a hemostatic gel, etc.” – and thus will reflect strongly initially due to the air present inside of the virgin structure and will progressively reflect ultrasound more like blood over a short time course as it serves its purpose as a hemostat by absorbing blood and expanding and then as the tissue regrows will progressively reflect ultrasound more like tissue over a long time course)). 

Regarding claim 49, Kensey further teaches: 49. The tissue marker delivery device of claim 42, wherein the at least one tissue marker includes a gel body (see Kensey’s col. 12 line 55 to col. 13 line 4 noting that “the closure is constructed so that its plug portion is … a hemostatic gel, etc.”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey.

	Regarding claims 43-44, Kensey teaches the basic invention as given above in regards to claim 42; however Kensey’s tip utilizes either an undisclosed number of evenly spaced petals of the same size (e.g. if we refer to the specification and claims see Kensey’s col. 7 lines 4-9 or claim 7) or to three such petals (e.g. as depicted in Fig. 3) and therefore Kensey’s slits form some arbitrary shape or a Y-arrangement and not specifically an X-arrangement of the sort that would result from a teaching of using exactly four equidistantly spaced petals.
	Therefore Kensey fails to explicitly teach: “43. The tissue marker delivery device of claim 42, wherein the plurality of connected slits form an X-arrangement of slits.” And “44. The tissue marker delivery device of claim 42, wherein the plurality of openable petals consists of four petals.”
	However, the examiner notes that the claims appear to be a prima facie obvious variant of Kensey’s tip because it is the mere change in number/duplication of one of the petals (i.e. see MPEP 2144.04(VI)(B) and note that as depicted in the citation above Kensey’s petals are evenly spaced and of an even size so duplicating the petal(s) to arrive at 4 petals would form an X-arrangement if given the three petal arrangement such as is depicted in Fig. 3) and/or because it is the mere change in shape of the tip component (i.e. see MPEP 2144.04(IV)(B) where absent any information that the four petal arrangement is significant, something notably not ever mentioned in the applicants original disclosure, this is merely a different tip shape and therefore prima facie obvious) or because three petals and four petals are a similar number of petals or because “plural” petals and four petals overlap (i.e. see MPEP 2144.05, especially noting that e.g. Kensey’s claim 7 covers this range even if the depiction in Fig. 3 only approaches it) or because the Kensey art does not specifically regard the three petal arrangement as having particular merit (and indeed never even uses the word 3/three and instead refers to this as 
Therefore and for each and any of the foregoing reasons it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify Kensey to have a four petal arrangement, at least in light of the legal precedent cited in MPEP 2144.

Claims 46-48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey as applied to claim 42 above, and further in view of US 6056700 A by Burney et al. (hereafter Burney).

	Regarding claims 46-48 and 50, Kensey teaches the basic invention as given above in regards to claim 42 and further teaches at least that the tissue marker can have a body which can be a gel body (see Kensey’s col. 12 line 55 to col. 13 line 4 noting that “the closure is constructed so that its plug portion is … a hemostatic gel, etc.”); however Kensey does not mention utilizing radiopaque elements and therefore fails to explicitly teach:
	“46. The tissue marker delivery device of claim 42, wherein the at least one tissue marker includes a radiopaque element having an artificial shape which is the lower-case Greek letter Gamma.” And “47. The tissue marker delivery device of claim 42, wherein the at least one tissue marker includes a radiopaque element having an artificial shape which is a coil.” And “48. The tissue marker delivery device of claim 42, wherein the at least one tissue marker includes a body and a radiopaque element disposed about the body.” And “50. The tissue marker delivery device of claim 42, wherein the at least one tissue marker has a gel body and a radiopaque element disposed about the gel body.”
(see e.g. Burney’s Figs. 16-18 for coils, Figs. 12 or 14 for a loop, Figs. 8, 15, or 23 for a roughly gamma shaped marker. See also col. 6 lines 29-48 which indicate that the markers are both ultrasonically reflective and radiographically opaque; which as best understood read on the claimed limitations and, in the alternative, would appear to prima facie obviate the claimed limitations at least because they would vary only in shape and in light of the legal precedent set forth in MPEP 2144.04(IV)(B)) which could be utilized in or about the gel body to allow for later identification and access to the same site (Burney describes that these markers can allow for accurate access to a site of interest which could be a biopsy, or more relevant to the combination, another surgical site as per col. 1 lines 5-10 and col. 2 lines 39-58 which iterate that this has uses outside of needle biopsies such ablation procedures, cancer treatments, localization surgeries, etc.) and which are themselves further advantageous (Burney remarks that these sorts of markers resist migration and have the durability to allow for identification even after long periods of time as per col. 6 lines 29-48 which iterates that these markers resist degradation/biodegradation for at least a suitable period of time and as per col. 3 lines 25-32 which states that these sorts of markers resist migration).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the device of Kensey such that his gel body or other components included a marker of the sort taught by Burney in order to advantageously allow the surgeon to identify and access the same treatment site using markers of an advantageous composition.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Imaging Features of a Gelatin-Thrombin Matrix Hemostatic Agent in the Intracranial Surgical Bed: A Unique Space-Occupying Pseudomass by Learned et al. is a scientific reference that shows that gel matrices are visible in x-ray/MR images e.g. in Figs. 1-2.

A new radiopaque surgical suture by Wada teaches that decades prior to the applicant’s priority claim x-ray visible sutures were available.

Surgical Repair of Ruptured Achilles Tendon in Sportsmen and Sedentary Patients: A Longitudinal Ultrasound Assessment by Maffulli et al. teaches that sutures, including absorbable sutures of the sort used by Kensey above, can be visualized by ultrasound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                       

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793